Opinion by
Mr. Chief Justice Brown,
This appeal is by The Fidelity and Casualty Company of New York from the action of the court below affirming an award by the Workmen’s Compensation Board to an injured employee. If this company has any standing as an appellant, its right to appeal must be found in Section 425 of the Act of June 2, 1915, P. L. 736. By that section an implied right to appeal is given to any party interested in a proceeding instituted under the act, but it must affirmatively appear from the record that the party appealing is so interested. At no stage of this proceeding did appellant ask to be allowed to intervene as an interested party. True, it filed an answer for the employer, to the petition of employee for an award of compensation, and appealed for the employer from the award; but nowhere in the proceeding, either before the referee, the compensation board or the court below, does it appear that it was an insurance carrier, carrying insurance covering the case of the appellee. Orderly pro- ' cedure requires that a party claiming to be interested in .^proceeding conducted under the Workmen’s Compensation Act shall make himself a party to the record by asking to intervene, unless it affirmatively appears from the record itself that he is actually a party in interest. As the record in the case before us discloses no right of *515appeal in the appellant, appellee’s contention that its appeal be quashed must prevail.
Appeal quashed.